department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date legend y county state z name of community college dollar_figurex amount dollar_figurey amount m number n number p number q number r number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates that you will operate a scholarship program to provide scholarships to residents of y who enroll in z a local community college you state that the purpose of your scholarship program is to enhance the level of education in the y community and thereby improve the quality of life in the y community at large letter catalog number 58263t you state that up tom number of scholarships will be awarded each year at dollar_figurex per year this breaks down to dollar_figurey per semester scholarships are available for a maximum of n semesters per recipient scholarship payments will be made directly to z your scholarship eligibility criteria are be a resident of y be admitted to z under z's admission standards enrolled in a minimum of p college credits at z per semester before you will issue a scholarship the individual must apply and be accepted to admission at z therefore z's admission standards are the first criteria that the individual must pass the current eligibility requirements for admission to z are the student must have a high school diploma or general education development diploma be years or older z believes the student would benefit from its educational programs or the student has satisfied the conditions of early admission of secondary school students z's admission standards could change without your knowledge you state that if you become aware of a change in z's admission standards that do not align with your purpose you will cease issuing scholarships because part of the purpose of the scholarship program is to improve the quality of life in the y community the second criterion for the individual is that he or she lives in y since you are looking for conscientious individuals who seek to better him or herself through higher education the third criterion for the individual is that he or she be enrolled in a minimum of p college credits at z per semester the scholarship recipients will be selected on a first-come first-serve basis you indicate that the issuance of scholarships on a first-come first serve basis is related to the purpose of your scholarships which is to induce a large number of students in they community to attend college and therefore enhance the general level of education in the y community you provide that by enhancing the level of education in they community they community at large will be improved as more people will be able to reach closer to their full potential in addition enhanced education in the y community will lead to a stronger workforce and the development of future business and community leaders you state that the characteristics of a probable z student make traditional scholarship selection based on financial need or academic merit not suited to your goal of inducing a large number of potential students to attend college as z is a community college you indicate that potential applicants might not have a strong academic background from high letter catalog number 58263t school might not be freshly out of high school and might be currently gainfully_employed but seeking to better themselves through education you state that the group of eligible applicants living in y is sufficiently large to constitute a charitable_class based on the information obtained from the u s census bureau approximately q individuals in the y community are eligible to apply for your scholarships each year however you estimate the likely scholarship applicant pool to be approximately r individuals in the y community each year any person who is considered a disqualified_person with respect to you within the meaning of sec_4946 are not eligible to receive scholarships the scholarship will be publicized through information made available by z to its prospective students students attending high school in y may also be made aware of your scholarship program through their high school guidance counselors you represent that you will arrange to receive and review recipient reports annually and upon completion of the purpose for which the scholarship was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will also ensure other scholarship funds held by a recipient are used for their intended purposes and withhold further payments to recipients until you obtain recipients' assurances that future diversions will not occur and that the recipients will take extraordinary precautions to prevent future diversions you represent that you will maintain all records relating to individual scholarships including information obtained to evaluate recipients identify whether a recipient is a disqualified_person establish the amount and purpose of each scholarship and establish that you undertook the supervision and investigation of scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely tam era l ripperda director exempt_organizations letter catalog number 58263t
